            Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 1 of 25




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

LIAM DOOLEY,                       :
     Plaintiff,                    :
                                   :
v.                                 :                    3:20cv1329 (MPS)
                                   :
ROLLIN COOK (COMMISSIONER) et al., :
     Defendants.                   :

                                    INITIAL REVIEW ORDER

        The pro se plaintiff, Liam Dooley, is a sentenced1 inmate in the custody of the

Connecticut Department of Correction (“DOC”) who is proceeding in forma pauperis. He filed

this civil rights complaint pursuant to 42 U.S.C. § 1983 against former Commissioner Rollin

Cook, Garner Correctional Institution (“Garner”) Warden Hannah, Dr. Gerald Valletta, Garner

Deputy Warden Egan, Garner Captain Hurdle, RN Cynthia Nadeau, Grievance Coordinator

Olsen, Medical Supervisor Mike Vitale, UConn Medical Students John and Jane Doe, and RN

Angel in their individual and official capacities. Compl. [ECF No. 1]. He alleges violations of

the Eighth and Fourteenth Amendment based on deliberate indifference to his medical needs; he

also asserts state common law claims of negligence and intentional infliction of emotional

distress.2 He requests damages, a declaratory judgment, and an injunction.


        1
           The Connecticut DOC website reflects that Dooley was sentenced on April 11, 2016, to serve a
twenty-five-year sentence. http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=378452.
Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012) (court may “take judicial notice of relevant matters
of public record.”).


        2  The court will not address the plausibility of Dooley’s common law claims under Connecticut
law because this initial review for purposes of 28 U.S.C. § 1915A is limited to federal law claims. Such
state law claims may be addressed later by the defendants in a motion to dismiss or a motion for summary
judgment.

                                                   1
         Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 2 of 25




       For the following reasons, Dooley’s Eighth Amendment claims will be permitted to

proceed against some of the defendants in their individual and official capacities.

       I.      STANDARD OF REVIEW

       Under 28 U.S.C. § 1915A, the Court must review each prisoner civil complaint and

dismiss any portion of the complaint that is frivolous or malicious, that fails to state a claim

upon which relief may be granted, or that seeks monetary relief from a defendant who is

immune from such relief. Although detailed allegations are not required, the complaint must

include sufficient facts to afford the defendants fair notice of the claims and the grounds upon

which they are based and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S.

544, 555-56 (2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). The plaintiff must plead “enough facts to state a claim to relief that is plausible on

its face.” Bell Atlantic, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff

pleads factual content that allows the [C]ourt to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678 (citing Bell Atlantic,

550 U.S. at 556).

       Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed

liberally and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir.

2010) (discussing special rules of solicitude for pro se litigants).

       II.     ALLEGATIONS



                                                  2
         Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 3 of 25




        Dooley, an inmate currently housed at Garner, has experienced pain and medical

problems (ingrown toenails, bruising, and blood-filled blisters) from wearing certain footwear.

ECF No. 1 at ¶ 21. His pain has resulted in his having to walk with a limp and has hindered his

ability to exercise. Id.

        Dooley alleges that on January 2, 2014, he was transferred to New Haven Correctional

Center (“NHCC”) where he was first barred from wearing normal “uniforms” with the exception

of a safety vest. Id. Thereafter, on January 3, 2014, he was transferred to Garner Correctional

Institution, where he was not allowed to wear proper attire, including footwear, for ten to fifteen

days during a twenty-four-hour watch. Id. In late January 2014, Dooley was transferred to

Northern Correctional Institution (“Northern”). Id.

        At Northern, he was seen by prison physicians about an infection to his toe due to an

ingrown toenail; he was provided with pain relievers and antibiotics and scheduled for a follow-

up appointment that did not take place. Id. at ¶ 22. Other inmates, who had noticed that Dooley

was struggling and limping due to his infected toe and bruising, gave him a pair of commissary

sneakers. Id. at ¶ 23. However, in late March 2014, Dooley developed new blood-filled blisters

on his big toes of both feet and sustained more pain due to ingrown toenails that were caused by

the DOC commissary sneakers that he had received weeks earlier. Id.

        On August 12, 2015, Dooley met with a podiatrist, who noted several problems with

Dooley’s feet and recommended removal of the ingrown toenail on the sides of his left big toe ,

and treatment for the blood-filled blisters on his big toes. Id. at ¶ 24. The podiatrist noted that it

would be best for Dooley to refrain from wearing shoes from DOC and the commissary, and that

he should seek a “sneaker pass” to purchase footwear from an outside vendor. Id.

                                                   3
         Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 4 of 25




        Despite filing several inmate requests to be seen by a podiatrist, Dooley did not receive a

second appointment and was brushed off by the medical department staff, who told him he was

on the list to be seen. Id. at ¶ 25.

        Eight months later, after suffering pain, visibly limping and forgoing physical activity,

Dooley was seen on March 5, 2016, by medical staff, who noticed redness, tenderness, the

presence of draining, a severe ingrown toenail, and impaired skin integrity. Id. at ¶ 26. The on-

call physician was notified that immediate action was required but no follow-up appointment

occurred. Id.

        In April 2016, Dooley was transferred to NHCC for a month then transferred to

MacDougall-Walker Correctional Institution until February 2018. Id. at ¶ 27. He made several

requests for removal of his ingrown toenail, treatment for his blood blisters, and a “sneaker

pass,” but he never received the requested relief. Id.

        He was subsequently transferred to Garner, where Nurse David Guy indicated that

Dooley’s scheduled UCONN medical appointments would be honored. Id. at ¶ 28. However,

Dooley did not receive a UCONN podiatrist consultation in 2018. Id. at ¶ 29.

        In 2019, after Dooley made an inmate request to the medical unit about bruising on his

feet, he was called to the medical unit but the bruising had faded. Id. at ¶ 30. Nurse Ralph and

Dr. Valetta instructed him to have the medical unit called when he had bruising in the future and

to take Motrin. Id. However, Dooley never received any Motrin. Id.

        Dooley continued to submit inmate request forms for several months until he was

instructed to submit a CN9602 administrative remedies form. Id. at ¶ 31.



                                                 4
         Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 5 of 25




        In June 2019, Dooley submitted a CN9602 Administrative Remedies form; he explained

his pain and suffering and requested a podiatrist appointment and permission to purchase

sneakers from an outside vendor. Id. at ¶ 32. He received a disposition that he was required to

attach an inmate request from and fill out the CN9602 correctly (which appears to be signed by

Nurse Nadeau). Id. & exs. J, K.

        In July 2019, Nurse Michelle Doe noticed Dooley had bruising and blood blisters; she

informed him he may need “foot guards” and that he may be flat footed. Id. at ¶ 33. He was

placed on the list to be seen by Dr. Valletta. Id. at ¶ 33.

        After sending more inmate requests forms and explaining to Captain Hurdle about his

need to see Dr. Valletta, Captain Hurdle called Dr. Valletta on July 23, 2019. Id. at ¶ 34. Captain

Hurdle told Dooley that medical staff would call him to be seen by Dr. Valletta, and that Dooley

should ask a lieutenant or captain to have a picture taken of his injuries if he was not called to the

medical unit. Id. Dooley was not called to the medical unit, and he had pictures taken of his

injuries that evening. Id. After Captain Lugo approved that pictures could be taken, Correction

Officer Strielkaukas photographed Dooley’s injury while Nurse Angel observed. Id.

        Thereafter, Dooley submitted a Freedom of Information (“FOI”) request for release of the

photographs and any related incident reports. Id. at ¶ 35.

        On July 24, 2019, Dr. Valletta called Dooley to the medical unit where defendants John

and Jane Doe attended while Dr. Valletta observed. Id. at ¶ 36. Dooley was informed that an

appointment would be scheduled for him to see a podiatrist and to have an x -ray taken. Id. at ¶

36.



                                                   5
         Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 6 of 25




        On that same date, Dooley learned from the FOI Liaison that there were no photographs

of his injured foot or any related incident reports. Id. at ¶ 37. Thereafter, Dooley spoke with

Captain Hurdle, who asked him whether he was planning on filing lawsuit and that he should

think “very hard” about what he was going to do. Id. Captain Hurdle then stated that the

photographs had been disposed of. Id.

        On July 29, 2019, Dooley submitted an inmate request to Grievance Coordinator Olsen

about whether a grievance could be filed against Nurse Nadeau. Id. at ¶ 38. Olsen responded that

Dooley could do so but suggested writing to Nurse Nadeau’s supervisor prior to filing a

grievance. Id. Thereafter, Dooley never received a response to his inmate request sent to Medical

Supervisor Vitale, and his grievance about Nadeau was not returned. Id.

        On August 13, 2019, Dooley sent an inmate request to Captain Capellaro to save vid eo

coverage on July 23, 2019, showing Officer Strielkaukas taking photographs of his injuries on

that date. Id. at ¶ 39. He also sent inmate requests to Deputy Warden Egan about requiring RN

Nadeau and others to abide by the rules and regulations and practices, and to make sure that his

grievance filed against Nadeau was ruled upon. Id.

        On August 14, 2019, Dooley was seen by Nurse Michelle Doe, who stated she would

make sure that the doctor saw her report about Dooley’s new blister; she also mentioned that Dr.

Valletta should provide him with shoe inserts. Id. at ¶ 40.

        On August 20, 2019, Dooley filed another grievance about his ongoing medical issues

and pain. Id. at ¶ 41.

        On August 24, 2019, he sent an inmate request for sick call about pain stemming from an

inflamed ingrown toenail on his right big toe. Id. at ¶ 42.

                                                 6
         Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 7 of 25




        On August 26, 2019, Nurse Guy saw Dooley and stated that his toe looked better and

seemed to have healed. Id. at ¶ 43. He provided Dooley with Ibuprofen and alcohol wipes. Id. at

¶ 43.

        On September 3, 2019, Dooley was called to the mental health unit by CSW Bush. Id. at

¶ 44. Dooley explained that he was having trouble obtaining responses from Warden Hannah,

Deputy Warden Egan, and other medical staff. Id. Bush instructed him to write to RCOO Mike

Greene or COO Rob Richeson about these issues. Id.

        On September 5, 2019, Dooley received a response to his request for video preservation.

Id. at ¶ 45. On September 9, 2019, his grievance dated August 20, 2019 was returned without

disposition because he had checked the wrong box (which appears to be signed by Nurse

Nadeau). Id. at ¶ 46, ex. O. Dooley resubmitted the grievance with the proper box checked, but

he never received a response thereto. Id.

        On September 20, 2019, when medical Supervisor Mike Vitale toured Dooley’s unit,

Dooley explained his situation with the grievances and the necessity for proper medical care for

his injured foot. Id. at ¶ 47. Vitale wrote down Dooley’s name and number and indicated that he

may have shoe inserts for him. Id. Nothing came of this interaction. Id.

        On September 21, 2019, Dooley sent Warden Hannah copies of this inmate requests and

grievances and explained that Nadeau and Olsen had failed to respond to his grievances. Id. at ¶

48. He sent a copy of this inmate request to Deputy Warden Egan, Coun selor Supervisor

Calderon, and Medical Supervisor Vitale. Id. He also wrote inmate requests to Nadeau and

Olsen, inquiring about why they had refused to assist Dooley with his urgent matter. Id. He never

received a response to any of these inmate requests.

                                                7
            Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 8 of 25




            On September 23, 2019, Dooley was sent to UConn Medical Center where he had a

consultation with a podiatrist Hussain, who stated that she could not provide him with an answer

about his bruising and blistering because Dooley had no bruising or blistering at that time. Id. at

¶ 49. Dr. Hussain urged Dooley to continue to wear the boots he was wearing even if prohibited

from participating in exercise or sports. Id. The doctor also informed him that it was not her

decision to approve a sneaker pass, which was up to DOC Custody. Id. at ¶ 51.3

        On September 24, 2019 Dooley filed a Request for Reasonable Accommodations form, in

which he sought approval by DOC Medical Department and DOC Administrative Department

for an order for proper footwear from an outside vendor. Id. at ¶ 52.

        On October 9, 2019, Dr. Valletta called Dooley to the medical unit for a corrective

procedure for both sides of his left big toe. Id. at ¶ 53. The procedure was performed by

attending assistants, Jane and John Doe, and overseen by Dr. Valletta. Id.

        On October 28, 2019, Dooley received the response denying his Request for Reasonable

Accommodations signed by Dr. Valletta on October 8, 2019, and by Warden Hannah on October

28, 2019. Id. at ¶ 50, ex. S. Warden Hannah delayed Dooley’s ability to receive medical care by

not conducting an investigation after she received his reasonable accommodation request

because an investigation allegedly would have revealed that his request should have been

granted. Id.

        However, Dr. Valletta called Dooley to the medical unit to perform a corrective

procedure to correct an abnormality that he had previously claimed did not exist. Id.



        3
           Dooley appears to have misordered the paragraphs of his complaint as the second part of paragraph 51
appears to be a continuation of paragraph 49.
                                                       8
            Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 9 of 25




        On November 15, 2019, Dooley was called to speak with Counselor Supervisor Calderon

about the denial of his accommodations form. Id. at ¶ 51. Counselor Calderon stated he would be

looking into Dooley’s claim that Captain Hurdle disposed of his injury photo graphs due to his

belief that Dooley would file a lawsuit. 4 Id. at ¶ 51. He also filed a CN9601 to request his

medical records and a copy of his podiatry results. Id.

        On December 27, 2019, Warden Hannah sent Dooley a letter stating that his request form

 intended for Commissioner Cook was forwarded to her and that she found no evidence of a

violation of due process. Id. at ¶ 54.

        On January 15, 2020, Captain Hurdle questioned Dooley about his family’s calling

officials about Captain Hurdle’s not doing his job. Id. at ¶ 55. Captain Hurdle then started to

insult Dooley and call him a liar who had fabricated claims about his foot injury. Id. Captain

Hurdle also stated that there were never any photographs taken and that he had never authorized

any photographs to be taken in his unit. Id. He threatened Dooley, stating that Dooley would be

making “a big mistake” if he took any form of legal action. Id.

        On February 7, 2020, medical staff called Dooley to the medical unit and informed him

that they were instructed to take measurements of his feet and that the measurements would be

sent to Captain Hurdle and RCOO Mike Green. Id. at ¶ 56.




        4
            Dooley maintains that Captain Hurdle violated Article VIII of the United States Constitution. The court
will construe Dooley’s claim as asserting an Eighth Amendment violation against Captain Hurdle, because there are
no Articles of the constitution that bear any relevance to Dooley’s allegations about Captain Hurdle.

                                                        9
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 10 of 25




       On April 12, 2020, Dooley asked his Unit Counselor Christaldi for a copy of

Administrative Directive 6.9, and he discovered that DOC staff are supposed to save all

photographs. Id. at ¶ 57.

       On April 18, 2020, Dooley experienced swelling, redness and pain surrounding his big

toe on his left foot where he had had the corrective procedure six months earlier. Id. at ¶ 58. He

wrote an inmate request to the medical unit about his condition and a letter to Warden Hannah

about Captain Hurdle’s violation of Administrative Directive 6.9. Id.

       On April 28, 2020, Counselor Christaldi informed Dooley that he had received a phone

call from Deputy Warden Egan about Dooley’s foot problem. Id. at ¶ 59. Counselor Christaldi

listened to Dooley’s explanation about his problem and expressed that he would relay the

information to Egan. Id.

       That same day, Dooley was called to the medical unit, where he showed the APRN his

toe. Id. at ¶ 60. She informed him that the procedure performed by Jane and John Doe had not

worked and he needed to have another procedure. Id. After completion of the corrective

procedure, Dooley spent the next week going to the medical unit to have his toes cleaned and

dressed by medical staff. Id.

       On May 4, 2020, Deputy Warden Egan responded to his inmate request addressed to

Warden Hannah, stating that he required further information about the time and location and

people involved with the photograph taken on July 23, 2020. Id. at ¶ 61. He also indicated that

corrective actions about correctional staff are not based on recommendations from the inmate

population. Id.



                                                10
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 11 of 25




            By May 29, 2020, Dooley had not received a response from Egan after he sent him

details about the photographs taken of his foot injury, and Dooley filed a grievance against Egan

and Hurdle concerning alleged violations of his constitutional rights. Id. at ¶ 62.

        III.      DISCUSSION

        Dooley asserts violations of the Eighth and Fourteenth Amendments based on alleged

inadequate or delayed medical care. Because Dooley was a sentenced prisoner at the time of his

alleged deprivations, his claims are analyzed under the Eighth Amendment, which applies to

sentenced prisoners.5 See Darnell v. Pineiro, 849 F.3d 17, 29-34, n.9 (2d Cir. 2017); Bell v.

Wolfish, 441 U.S. 520, 535 n.16 (1979). Dooley’s allegations may also be construed to assert a

claim of First Amendment retaliation against Captain Hurdle. The court will consider whether

Dooley has alleged any plausible constitutional violations against the named defendants.

        A.        Personal Involvement

        Dooley has not alleged any facts about RN Angel, who is named as a defendant in the

case caption, except that Angel allegedly observed the photographs being taken of Dooley’s

bruising. “It is well settled in this Circuit that ‘personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983.’” Wright v.

Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885

(2d Cir. 1991)). The Second Circuit has defined “personal involvement” to mean direct

participation, such as “personal participation by one who has knowledge of the facts that


        5
           The Eighth Amendment “is applicable to the States through the Fourteenth Amendment.”
Rhodes v. Chapman, 452 U.S. 337, 344-46 (1981) (internal quotation marks and citation omitted). Dooley
alleges a violation of his due process rights. However, to the extent he asserts separate claims based on
deliberate indifference to his medical needs under the Fourteenth Amendment, such claims must be
dismissed.
                                                  11
          Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 12 of 25




rendered the conduct illegal,” or indirect participation, such as “ordering or helping others to do

the unlawful acts.” Provost v. City of Newburgh, 262 F.3d 146, 155 (2d Cir. 2001) (citation

omitted). Because there are no facts to indicate that RN Angel was personally involved in the

alleged inadequate or delayed medical treatment, the court will dismiss RN Angel from this

action.

          B.     Eighth Amendment Deliberate Indifference to Medical Needs

          The Eighth Amendment prohibits “deliberate indifference to serious medical needs of

prisoners,” whether “manifested by prison doctors in response to the prisoner's needs or by

prison guards in intentionally denying or delaying access to medical care or intentionally

interfering with the treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104–105 (1976).

(internal quotation marks and citation omitted). However, “not every lapse in medical care is a

constitutional wrong.” Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006). First, a plaintiff

must show that the conditions, to which he is subjected “pose an unreasonable risk of serious

damage to his health” and that the alleged deprivation of adequate medical care is “sufficiently

serious.” Darnell, 849 F.3d at 30; Salahuddin, 467 F.3d at 279; Walker v. Schult, 717 F.3d 119,

125 (2d Cir. 2013). Where a prisoner receives some medical care, but that care is allegedly

inadequate, the court must “examine how the offending conduct is inadequate and what harm, if

any, the inadequacy has caused or will likely cause the prisoner.” See Salahuddin, 467 F.3d at

279; see also Ferguson v. Cai, No.11-CV-6181, 2012 WL 2865474, at *4 (S.D.N.Y. July 12,

2012) (collecting cases).

          Second, a plaintiff must show that the defendant acted with subjective recklessness—that

is, the defendant knew of and disregarded “an excessive risk” to plaintiff’s health or safety.

                                                12
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 13 of 25




See Darnell, 849 F.3d at 32; Salahuddin, 467 F.3d at 280. To know of and disregard an excessive

risk to the plaintiff’s health or safety, the defendant must be actually “aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference.” See Darnell, 849 F.3d at 32 (citing Farmer v. Brennan, 511 U.S. 825, 837

(1994)); Salahuddin, 467 F.3d at 281 (noting that the “charged official must be subjectively

aware that his conduct creates [substantial] risk [of harm]”).

       Mere negligence on the part of a medical professional, even if it constitutes medical

malpractice, cannot amount to a constitutional violation. See Clay v. Kellmurray, 465 Fed. Appx.

46, 47 (2d Cir. 2012); Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998). Further, “mere

disagreement over the proper treatment does not create a constitutional claim,” and “[s]o long as

the treatment given is adequate, the fact that a prisoner might prefer a different treatment does

not give rise to an Eighth Amendment violation.” Chance, 143 F.3d at 703; accord Hathaway v.

Coughlin, 37 F.3d 63, 70 (2d Cir. 1994) (“Where the dispute concerns not the absence of help

but the choice of a certain course of treatment, or evidenced mere disagreement with considered

medical judgment, we will not second guess the doctors.”).

       “In cases where a prisoner alleges a delay in medical treatment, courts examine both the

seriousness of the prisoner’s medical conditions and the harm caused by any unreasonable

delay.” Lombardo v. Graham, 807 F. App'x 120, 123 (2d Cir. 2020) (citing Salahuddin, 467 F.3d

at 280) (other citations omitted) (summary order). The court’s objective “serious medical need

inquiry can take into account the severity of the temporary deprivation alleged by the prisoner.”

Smith v. Carpenter, 316 F.3d 178, 186 (2d Cir. 2003). The court should consider the “particular

risk of harm faced by a prisoner due to the challenged deprivation of care, rather than the

                                                13
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 14 of 25




severity of the prisoner's underlying medical condition.” Id. “[I]n most cases, the actual medical

consequences that flow from the alleged denial of care will be highly relevant to the question of

whether the denial of treatment subjected the prisoner to a significant risk of serious harm.” Id.;

see also Bilal v. White, 494 F. App'x 143, 145–46 (2d Cir. 2012) (“Even assuming that Bilal’s

conditions could produce serious complications if neglected over sufficient time, there is no

evidence that Bilal's conditions worsened over the hours of delay here[.]”) (internal citation

omitted); see also Ferguson v. Cai, No. 11-CV-6181, 2012 WL 2865474, at *4 (S.D.N.Y. July

12, 2012) (“Where temporary delays or interruptions in the provision of medical treatment have

been found to satisfy the objective seriousness requirement in [the Second] Circuit, they have

involved either a needlessly prolonged period of delay, or a delay which caused extreme pain or

exacerbated a serious illness.”).

        As for the subjective component of the Eighth Amendment analysis, the defendant must

have been actually aware of a substantial risk that the inmate would suffer serious harm as a

result of his or her actions or inactions. See Salahuddin, 467 F.3d at 280; Amaker v. Coombe, No.

96 Civ. 1622, 2002 WL 523388, at *8 (S.D.N.Y. Mar. 29, 2002) (“A delay in medical treatment

does not by itself violate a prisoner's Eighth Amendment rights unless the delay reflects

deliberate indifference to a serious risk of health or safety, to a life-threatening or fast-

degenerating condition or to some other condition of extreme pain that might be alleviated

through reasonably prompt treatment.”).

        Some courts within this Circuit have concluded that pain and other problems resulting

from an inmate being forced to wear institutional footwear are not sufficiently serious to satisfy

the objective standard for a serious medical condition. See Konstantopoulos v. City of New York,
                                                  14
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 15 of 25




No. 16-CV-7754 (JMF), 2017 WL 4736741, at *2 (S.D.N.Y. Oct. 19, 2017) (dismissing claim

that deprivation of specialized footwear caused him “extreme pain” and mental suffering) (citing

cases); Stevens v. City of N.Y, 12 Civ. 3808, 2013 WL 81327 at *3 (S.D.N.Y. Jan. 8,

2013), aff'd, 541 F. App'x 111 (2d Cir. 2013); Jones v. Ng, No. 14 CIV. 1350 AJP, 2015 WL

998467, at *7 (S.D.N.Y. Mar. 5, 2015) (finding on summary judgment that plaintiff failed to

establish that the deprivation of his “specially designed orthopedic support footwear” was

sufficiently serious to satisfy the first prong of a deliberate indifference claim, although he had

alleged that he suffered pain, swelling, and “daily walking impact trauma”) (citing cases); but see

Walker v. Schriro, No. 11-CV-9299 (JPO), 2013 WL 1234930, at *14 (S.D.N.Y. Mar. 26, 2013)

(denying motion to dismiss where plaintiff alleged deprivation of medically-authorized footwear

caused injuries that required a hospital visit and prescription for painkillers; lack of special

footwear rendered “certain prerequisites to prison life” difficult; and several prison physicians

had recommended that plaintiff be allowed to wear supportive footwear).

       Because Dooley’s allegations assert that he experienced pain and increased damage due

to the inadequate and delayed medical treatment for his foot problems, the court will assume for

purposes of this initial review order that he has satisfied the objective element of the Eighth

Amendment analysis. With respect to the subjective component, Dooley’s allegations are

sufficient for purposes of initial review to suggest that Dr. Valletta, Medical Students Jane and

John Doe, Grievance Coordinators Nadeau and Olsen, and Medical Supervisor Mike Vitale acted

with deliberate indifference to his medical needs. The court construes Dooley’s allegations

liberally, finding that they raise an inference that Captain Hurdle delayed Dooley’s medical

treatment by disposing of the photographs taken of Dooley’s injuries that were to be provided to

                                                 15
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 16 of 25




the medical unit. Thus, the court will permit Dooley’s Eighth Amendment claims to proceed

against Dr. Valletta, Jane and John Doe, Grievance Coordinators Nadeau and Olsen, Medical

Supervisor Mike Vitale, and Captain Hurdle.

       C.      Threat from Captain Hurdle

       Dooley has alleged that Captain Hurdle asked him whether he was planning on filing suit,

that he should think “very hard” about what he was going to do, and that the photographs of

Dooley’s injury were disposed of. ECF No. 1 at ¶ 37. Dooley also alleges that Captain Hurdle

later threatened him by stating that Dooley would be making “a big mistake” if he took legal

action. Id. at ¶ 55. To the extent that Dooley is asserting a First Amendment retaliation claim, his

allegations are insufficient.

       “To prevail on a First Amendment retaliation claim, a plaintiff must establish (1) that the

speech or conduct at issue was protected, (2) that the defendant took adverse action against the

plaintiff, and (3) that there was a causal connection between the protected speech and the adverse

action.” Brandon v. Kinter, 938 F.3d 21, 40 (2d Cir. 2019); Holland v. Goord, 758 F.3d 215, 225

(2d Cir. 2014) (internal quotation marks omitted). To be an “adverse action,” retaliatory conduct

must be the type that would deter “a similarly situated individual of ordinary firmness from

exercising his or her constitutional rights.” Davis v. Goord, 320 F.3d 346, 353 (2d Cir. 2003)

(internal quotation marks omitted).

       The Second Circuit has “instructed district courts to “approach prisoner retaliation claims

with skepticism and particular care, because virtually any adverse action taken against a prisoner

by a prison official-even those otherwise not rising to the level of a constitutional violation-can

be characterized as a constitutionally proscribed retaliatory act.’” Dolan v. Connolly, 794 F.3d

                                                16
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 17 of 25




290, 295 (2d Cir. 2015) (quoting Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003)).

Consequently, the Second Circuit has required that prisoner retaliation claims “be supported by

specific and detailed factual allegations, not stated in wholly conclusory terms.” Dolan, 794 F.3d

at 295 (internal quotations and citation omitted).

       Protected speech or activity includes filing a lawsuit, an administrative complaint, or a

prison grievance. See id. (“It is well established that retaliation against a prisoner for pursuing a

grievance violates the right to petition [the] government for the redress of grievances guaranteed

by the First and Fourteenth Amendments and is actionable under § 1983.”) (internal quotation

marks and citations omitted); Booth v. Comm'r of Corr., C.A. No. 19-CV-100 (MPS), 2019 WL

919580, at *5 (D. Conn. Feb. 25, 2019) (“Filing complaints and grievances

is protected activity.”). However, even assuming the first prong is satisfied, Dooley’s

allegations do not establish the remaining elements of a First Amendment retaliation claim

through specific and detailed factual allegations. Dooley’s allegations are not sufficient to

suggest that either of Captain Hurdle’s alleged verbal statements constitute adverse conduct.

Verbal threats may qualify as adverse action in the prison retaliation context where the threat is

sufficiently specific and direct. Stapleton v. Pagano, No. 19-CV-952 (KMK), 2020 WL

4606320, at *6 (S.D.N.Y. Aug. 11, 2020) (collecting cases) (quotation and citation omitted);

Quezada v. Roy, No. 14 Civ. 4056, 2015 WL 5970355, *21 (S.D.N.Y. Oct. 13, 2015) (“The less

direct and specific a threat, the less likely it will deter an inmate from exercising his First

Amendment rights”); see also Terry v. Hulse, No. 16-CV-252, 2018 WL 4682784, at *11

(S.D.N.Y. Sept. 28, 2018) (threats by correction officers that they were “gonna kill” plaintiff was

not sufficient). Captain Hurdle’s comments fall in the category of vague threats or statements

                                                  17
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 18 of 25




that “would be insufficient to deter ‘a similarly situated individual of ordinary firmness from

exercising his or her constitutional rights.’” Hayes v. Dahlke, 976 F.3d 259 (2d Cir. Oct. 5, 2020)

(quoting Davis, 320 F.3d at 353); see also Hill v. Chalanor, 128 F. App'x 187, 189 (2d Cir.

2005) (noting that threats “without any allegation that [the defendant] carried through on

those threats, did not constitute adverse action” for purposes of

a First Amendment retaliation claim). Here, Captain Hurdle’s alleged statements about Dooley

needing to “think hard” or making a “big mistake” are too vague to constitute adverse action.

       However, it is not clear whether the disposal of the photographs of an inmate’s injury for

use in receiving medical treatment would deter a similarly-situated inmate of ordinary firmness

from exercising his constitutional rights, and the court will assume for purposes of this initial

review that this conduct satisfies the adverse action element. Nevertheless, Dooley has not

adequately alleged causation with facts indicating that Dooley’s protected activity was a

substantial or motivating factor in the decision to dispose of the photographs. No specific or

detailed allegations suggest that Captain Hurdle actually disposed of the photographs (or had

them diposed of) to deter Dooley from filing litigation against him. Thus, the court concludes

that Dooley’s allegations do not state a plausible First Amendment retaliation claim against

Captain Hurdle.

       D.      Supervisory Liability

       Dooley names as defendants several supervisory defendants, Commissioner Cook,

Warden Hannah, and Deputy Warden Egan.

       A plaintiff may only recover damages against a supervisory official by showing that the

official was “personally involved” in the constitutional deprivation in one of five ways: (1) the

                                                 18
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 19 of 25




official directly participated in the deprivation; (2) the official learned about the deprivation

through a report or appeal and failed to remedy the wrong; (3) the official created or perpetuated

a policy or custom under which unconstitutional practices occurred; (4) the official was grossly

negligent in managing subordinates who caused the unlawful condition or event; or (5) the

official failed to take action in response to information regarding the unconstitutional conduct.

Wright, 21 F.3d at 501; Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir. 2003); Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citation omitted). 6 In addition to satisfying one of

these requirements, a plaintiff must also establish that the supervisor's actions were the

proximate cause of the plaintiff's constitutional deprivation. Raspardo v. Carlone, 770 F.3d 97,

116 (2d Cir. 2014); see also Poe v. Leonard, 282 F.3d 123, 140 (2d Cir. 2002) (plaintiff must

show “an affirmative causal link” between the supervisor’s involvement and the constitutional

injury.). A general allegation that a defendant failed to supervise subordinates is insufficient to

establish personal involvement without a factual connection between that supervisory

defendant’s alleged failure and the alleged resulting harm to the plaintiff. See Samuels v. Fischer,

168 F. Supp. 3d 625, 639 (639 (S.D.N.Y. 2016) (citing cases).

        Here, Dooley has sufficiently alleged facts to suggest that Warden Hannah and Deputy

Warden Egan had notice of Dooley’s need for medical attention and their conduct or failure to

act may have contributed to the delay in his receiving the necessary medical attention. Thus,


        6  The Second Circuit has observed that Iqbal may have “heightened the requirements for
showing a supervisor’s personal involvement with respect to certain constitutional violations[.]” Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013). However, without further Second Circuit
guidance on this issue, the court assumes for purposes of this ruling that the categories outlined
in Colon remain valid.


                                                   19
         Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 20 of 25




construing the facts liberally in favor of Dooley, the court will permit Dooley’s Eighth

Amendment claims to proceed against Warden Hannah and Deputy Warden Egan on the basis of

supervisory liability.

        Dooley’s allegations indicate that he wrote to Commissioner Cook, Warden Hannah, and

Deputy Warden Egan about the Grievance Coordinators’ failure to adjudicate his administrative

remedies. See ECF No. 1 at ¶¶ 39, 48, 54, ex. T. However, “inmate grievance programs created

by state law are not required by the Constitution, and consequently allegations that prison

officials violated those procedures do not give rise to a cognizable Section 1983

claim.” Alvarado v. Westchester County, 22 F. Supp. 3d 208, 214 (S.D.N.Y. 2014) (citations,

alterations, and quotation marks omitted). “Inmates have no constitutional entitlement to

grievance procedures, to receive a response to a grievance, or to have a grievance processed

properly.” Schlosser v. Manuel, No. 3:19-CV-1444 (SRU), 2020 WL 127700, at *5 (D. Conn.

Jan. 10, 2020) (citing Riddick v. Semple, 731 F. App'x 11, 13 (2d Cir. 2018) (claim relating to

grievance procedures “confused a state-created procedural entitlement with a constitutional

right”; “neither state policies nor ‘state statutes ... create federally protected due process

entitlements to specific state-mandated procedures’”)). Accordingly, Dooley cannot state a

plausible constitutional claim against Commissioner Cook,7 Warden Hannah and Deputy

Warden Egan based on their awareness of the failures by the Grievance Coordinators to act on

Dooley’s grievances. 8


        7
            As this appears to be the only allegation concerning Commissioner Cook’s involvement, the court will
dismiss all claims for damages against Commissioner Cook.
        8
           Likewise, Dooley cannot assert a plausible Section 1983 claim based on Captain Hurdle’s alleged
violation of Administrative Directive 6.9. A defendant’s failure to comply with prison regulations or
                                                       20
          Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 21 of 25




         E.        Official Capacity Claims

         As an initial matter, any claims based on constitutional violations for money damages

against the defendants, who are state employees, in their official capacities are dismissed as

barred by the Eleventh Amendment. See e.g., Kentucky v. Graham, 473 U.S. 159, 169 (1985).

         In Ex parte Young, 209 U.S. 123 (1908), the United States Supreme Court recognized a

limited exception to the Eleventh Amendment’s grant of sovereign immunity from suit to permit

a plaintiff to sue a state official acting in an official capacity for prospective injunctive relief for

continuing violations of federal law. Id. at 155–56; In re Dairy Mart Convenience Stores, Inc.,

411 F.3d 367, 371 (2d Cir. 2005). “A plaintiff may sue a state official acting in his official

capacity—notwithstanding the Eleventh Amendment—for ‘prospective injunctive relief’ from

violations of federal law.” In re Deposit Ins. Agency, 482 F.3d 612, 617 (2d Cir. 2007).

         However, this exception to Eleventh Amendment immunity “does not permit judgments

against state officers declaring that they violated federal law in the past.” See P.R. Aqueduct &

Sewer Auth. v. Metcalf & Eddy, 506 U.S. 139, 146 (1993). Thus, the court will dismiss Dooley’s

request for a declaration that the defendants have violated his rights in the past. See Green v.

Mansour, 474 U.S. 64, 68 (1985) (“We have refused to extend the reasoning of Young . . . to

claims for retrospective relief.”). Furthermore, judicial resolution of Dooley’s claims in this case

will determine whether any defendant has violated his rights.

         Dooley’s request for injunctive orders for Commissioner Cook, Warden Hannah, Dr.




administrative directives does not constitute a basis for relief under Section 1983 because “a prison official’s
violation of a prison regulation or policy does not establish that the official has violated the C onstitution or is liable
to a prisoner under 42 U.S.C. § 1983.” Fine v. UConn Med., No. 3:18-CV-530 (JAM), 2019 WL 236726, at *9 (D.
Conn. Jan. 16, 2019) (citation omitted).
                                                            21
          Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 22 of 25




Valletta, and Medical Supervisor Vitale to send him to see a vascular specialist as recommended

by the UCONN podiatrist and for footwear from an outside vendor seeks prospective relief for

alleged ongoing Eighth Amendment medical deliberate indifference. However, Dooley cannot

proceed against former Commissioner Cook, who does not have the capacity to provide any

requested relief. See Ex parte Young, 209 U.S. at 157 (defendant official must have some

connection with enforcement of allegedly unconstitutional act).9 He may proceed, however,

against Interim Commissioner Angel Quiros under Federal Rule of Civil Procedure 25(d). (“An

action does not abate when a public officer who is a party in an official capacity ... ceases to hold

office while the action is pending[,] [and] [t]he officer's successor is automatically substituted as

a party.”). Accordingly, the Court will instruct the clerk to serve this complaint on Angel Quiros,

Warden Hannah, Dr. Valletta, and Medical Supervisor Vitale in their official capacities.

         IV.     ORDERS
         The Court enters the following orders:

         (1) The case shall proceed on Dooley’s Eighth Amendment claims against Dr. Valletta,

Jane and John Doe, Grievance Coordinators Nadeau and Olsen, Medical Supervisor Mike Vitale,

Captain Hurdle, Warden Hannah, and Deputy Warden Egan in their individual capacities for

damages. His Eighth Amendment claims for injunctive relief may proceed against Angel Quiros,

Warden Hannah, Dr. Valletta, and Medical Supervisor Vitale in their official capacities.

         All other federal claims are DISMISSED without prejudice. The claims against former

Commissioner Rollin Cook and RN Angel in their individual capacities are DISMISSED without

prejudice.


9
    See https://portal.ct.gov/DOC (showing that Angel Quiros is the current Interim Commissioner).
                                                   22
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 23 of 25




       If Dooley believes he can allege facts to cure the deficiencies identified in this ruling, he

may file a motion to amend and attach an amended complaint within thirty (30) days from the

date of this order.

          (2) The clerk shall verify the current work address of Dr. Valletta, RN Cynthia Nadeau,

Grievance Coordinator Olsen, Medical Supervisor Mike Vitale, Captain Hurdle, Warden

Hannah, and Deputy Warden Egan with the DOC Office of Legal Affairs, mail a waiver of

service of process request packet containing the complaint and any attachments to them at their

confirmed addresses within twenty-one (21) days of this Order, and report on the status of the

waiver request on the thirty-fifth (35th) day after mailing. If the defendants fail to return the

waiver request, the clerk shall make arrangements for in-person individual capacity service by

the U.S. Marshals Service on that defendant, and that defendant shall be required to pay the costs

of such service in accordance with Federal Rule of Civil Procedure 4(d).

       (3) The clerk shall prepare a summons form and send an official capacity service packet,

including the complaint and this Initial Review Order, to the United States Marshal Service. The

U.S. Marshal is directed to effect service of the complaint on Angel Quiros, Warden Hannah, Dr.

Valletta, and Medical Supervisor Vitale in their official capacities.

       (4) The clerk shall send a courtesy copy of the complaint and this Order to the DOC

Office of Legal Affairs.

       (5) The Clerk cannot effect service on a Doe defendant without that defendant’s full

name and current work address. The plaintiff is directed to obtain this information during

discovery and to file a notice containing the information with the court. Once a defendant Doe

has been identified, the court will order that he or she be served with a copy of the

                                                23
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 24 of 25




complaint. Failure to identify a Doe defendant will result in the dismissal of all claims

against that defendant.

       (6) The defendants shall file a response to the complaint, either an answer or motion to

dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of service of

summons forms are mailed to them. If the defendants choose to file an answer, they shall admit

or deny the allegations and respond to the cognizable claims recited above. The defendants may

also include any and all additional defenses permitted by the Federal Rules.

       (7) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be completed

within six months (180 days) from the date of this Order. Discovery requests need not be filed

with the Court.

       (8) The parties must comply with the District of Connecticut “Standing Order Re: Initial

Discovery Disclosures,” which will be sent to both parties by the Court. The Order can also be

found at http://ctd.uscourts.gov/administrative-standing-orders.

       (9) All motions for summary judgment shall be filed within seven months (210 days)

from the date of this Order.

       (10) According to Local Civil Rule 7(a), a nonmoving party must respond to a dispositive

motion within twenty-one (21) days of the date the motion was filed. If no response is filed, or

the response is not timely, the dispositive motion can be granted absent objection.

       (11) If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do so can result in

the dismissal of the case. The plaintiff must give notice of a new address even if he is

incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not

                                                24
        Case 3:20-cv-01329-MPS Document 10 Filed 11/02/20 Page 25 of 25




enough to just put the new address on a letter without indicating that it is a new address. If the

plaintiff has more than one pending case, he should indicate all of the case numbers in the

notification of change of address. He should also notify the defendants or defense counsel of his

new address.

        (12) The plaintiff shall utilize the Prisoner Efiling Program when filing documents with

the court. The plaintiff is advised that the Program may be used only to file documents with the

court. Local court rules provide that discovery requests are not filed with the court. D. Conn. L.

Civ. R. 5(f). Therefore, discovery requests must be served on defendants’ counsel by regular

mail.

                                              ________/s/______________
                                              Michael P. Shea
                                              United States District Judge

        SO ORDERED this 2d day of November 2020, at Hartford, Connecticut.




                                                 25
